942 So. 2d 440 (2006)
Lola ALSTON, as Personal Representative of the Estate of Christopher Nathaniel Alston, Appellant,
v.
CITY OF RIVIERA BEACH, a Florida municipality, Appellee.
No. 4D06-1004.
District Court of Appeal of Florida, Fourth District.
November 1, 2006.
Rehearing Denied December 11, 2006.
Andrew DeGraffenreidt, III of Powers, McNalis, Torres & Teebagy, West Palm Beach, for appellant.
Bradley G. Harper of Olds & Stephens, P.A., West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Matallana v. Sch. Bd. of Miami-Dade County, 838 So. 2d 1191, 1192 (Fla. 3d DCA 2003) (affirming summary final judgment for school board in wrongful death suit brought by mother of high school student shot by another student because the school had no duty to supervise the student when the incident occurred off school premises).
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.